MEMORANDUM DECISION
                                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                                           Aug 05 2020, 9:59 am

this Memorandum Decision shall not be                                                CLERK
                                                                                 Indiana Supreme Court
regarded as precedent or cited before any                                           Court of Appeals
                                                                                      and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark K. Phillips                                          Curtis T. Hill, Jr.
Boonville, Indiana                                        Attorney General of Indiana
                                                          J.T. Whitehead
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

E.S.,                                                     August 5, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JS-2901
        v.                                                Appeal from the
                                                          Warrick Circuit Court
State of Indiana,                                         The Honorable
Appellee-Petitioner                                       Greg Granger, Judge
                                                          Trial Court Cause No.
                                                          87C01-1905-JS-134



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JS-2901 | August 5, 2020                    Page 1 of 6
                                           Case Summary
[1]   E.S. appeals his delinquency adjudication for consuming an alcoholic beverage,

      arguing that the evidence is insufficient. We affirm.



                            Facts and Procedural History
[2]   The evidence most favorable to the adjudication is as follows. In March 2019, a

      Castle Middle School student named K.O. poured vodka from her home’s

      refrigerator into a water bottle and brought it to school. K.O. was familiar with

      vodka, and this was not the first time that she had brought vodka to school. She

      later stated that the liquid tasted like and smelled like vodka. When she arrived

      at school, K.O. placed the water bottle in her locker. Before lunch, a student

      named B.N. took the water bottle containing vodka and mixed it into a bottle of

      blue Powerade. B.N noted that the Powerade bottle was nearly empty, and he

      filled it to the halfway point with the vodka given to him by K.O. B.N later

      testified that he knew the water bottle contained alcohol. B.N. said that he

      knew it was vodka and that it tasted like vodka. B.N. also told E.S. that the

      Powerade bottle contained vodka. On the way to the cafeteria, E.S. drank from

      the Powerade bottle. Mr. Hood, an assistant principal, saw E.S. drinking from

      the Powerade bottle and told him not to drink in the hallway. E.S. then went

      into the cafeteria, and the Powerade bottle was shared with multiple students at

      the lunch table.




      Court of Appeals of Indiana | Memorandum Decision 19A-JS-2901 | August 5, 2020   Page 2 of 6
[3]   Two students told Mr. Fischer, another of the school’s assistant principals,

      about the alcohol being consumed in the cafeteria. He worked with two

      custodians to fish the Powerade bottle out of the trash and took the bottle with

      him to his office. Fischer later said that the bottle smelled like it contained

      alcohol. Fischer then radioed Mr. Hood and told him about the situation. Both

      principals began questioning students that they believed drank from the bottle

      during lunch. Mr. Hood questioned E.S. E.S. told Mr. Hood that he did not

      drink alcohol but that he had drank from the Powerade bottle. Deputy Michael

      Dietsch was then called to the school. Dietsch sniffed the Powerade bottle and

      thought that it smelled like it had contained alcohol.


[4]   The State filed a Petition Alleging Delinquency in May 2019, charging E.S.

      with consumption of an alcoholic beverage by a minor under Indiana Code

      section 7.1-5-7-7(a)(2). A fact-finding hearing was held in November 2019. The

      court found that E.S. had consumed an alcoholic beverage and ordered him to

      complete twenty hours of community service and the Youth Services Bureau

      Program.


[5]   E.S. now appeals.



                                 Discussion and Decision
[6]   E.S. contends that the evidence is insufficient to support the adjudication.

      “When the State seeks to have a juvenile adjudicated as a delinquent child for

      committing an act which would be a crime if committed by an adult, the State


      Court of Appeals of Indiana | Memorandum Decision 19A-JS-2901 | August 5, 2020   Page 3 of 6
      must prove every element of the crime beyond a reasonable doubt.” E.D. v.

      State, 905 N.E.2d 505, 506 (Ind. Ct. App. 2009). “In reviewing a juvenile

      adjudication, this court will consider only the evidence and reasonable

      inferences supporting the judgment and will neither reweigh evidence nor judge

      the credibility of the witnesses.” Id. “If there is substantial evidence of probative

      value from which a reasonable trier of fact could conclude that the juvenile was

      guilty beyond a reasonable doubt, we will affirm the adjudication.” Id.


[7]   Indiana Code section 7.1-5-7-7 states, in relevant part, that “it is a Class C

      misdemeanor for a minor to knowingly . . . consume an alcoholic beverage.”

      An “alcoholic beverage” is defined as “a liquid or solid that: (1) is, or contains,

      one-half percent (0.5%) or more alcohol by volume; (2) is fit for human

      consumption; and (3) is reasonably likely or intended to be used as a beverage.”

      Ind. Code § 7.1-1-3-5.


[8]   E.S. does not dispute that he drank from the Powerade bottle. He argues only

      that “[n]o evidence was presented to the Court that a liquid or solid that

      contained one-half percent or more alcohol by volume was ever consumed by

      [E.S.] on March 15, 2019.” Appellant’s Br. p. 9. He points out that there was no

      evidence of his breath smelling of alcohol or of him having bloodshot eyes,

      slurred speech, impaired attention or reflexes, or unsteady balance. He also

      notes that he was given a portable breath test that “resulted in a zero (0).” Id. In

      addition, he cites K.O.’s testimony that she “did not have the presence of




      Court of Appeals of Indiana | Memorandum Decision 19A-JS-2901 | August 5, 2020   Page 4 of 6
      alcohol on her breath, slurred speech, bloodshot eyes or an odor of alcoholic

      beverage.” Id. at 10.1


[9]   While all of this is true, there is still ample evidence to affirm the adjudication.

      K.O. testified that she was familiar with the smell and taste of vodka, that she

      had brought vodka to school before, and that the liquid she brought to school

      that day was vodka. It is common knowledge that vodka is high in alcohol, and

      the judge was permitted to infer that K.O. was referring to vodka as it is

      commonly known. See Turner v. State, 749 N.E.2d 1205, 1209 (Ind. Ct. App.

      2001). It is true that the vodka was mixed with Powerade. However, the person

      who did the mixing, B.N., testified that the bottle was almost empty and that he

      filled it to the halfway mark with vodka. Even as a mixture, this drink certainly

      contained the one-half percent alcohol by volume necessary to satisfy the

      statute. Furthermore, both assistant principal Fischer and Deputy Dietsch

      testified that the Powerade bottle still smelled like alcohol even when it was

      empty. This evidence is sufficient to support the conclusion that the Powerade

      bottle contained at least one-half percent of alcohol when E.S. drank out of it.2




      1
        E.S. cites Dickert v. State, No. 32A01-0912-CR-583, 2010 WL 1953457 (Ind. Ct. App. May 17, 2010). That
      was an unpublished memorandum decision. Indiana Appellate Rule 65(D) provides, “Unless later designated
      for publication in the official reporter, a memorandum decision shall not be regarded as precedent and shall
      not be cited to any court except by the parties to the case to establish res judicata, collateral estoppel, or law
      of the case.”
      2
        E.S. also argues that “[t]here was no evidence that the liquid or solid contained one half percent of alcohol
      by volume because no evidence was presented that the liquid located in the powerade bottle was tested by
      anyone from the Indiana Department of Toxicology.” Appellant’s Br. p. 9. However, it is not entirely clear
      that there was enough liquid left in the bottle to allow for a test. Deputy Dietsch testified, “It was-it was a


      Court of Appeals of Indiana | Memorandum Decision 19A-JS-2901 | August 5, 2020                        Page 5 of 6
[10]   Affirmed.


       May, J., and Robb, J., concur.




       blue, uh, it was a Powerade bottle with a little bit of blue liquid in the bottom. Which when I-when I say a
       little bit of blue liquid, when you drink all your drink and you’re done with it, whatever’s left that comes
       down off the sides was in the bottle. So, minimal liquid in a blue Powerade bottle.” Tr. p. 106. In any event,
       we have held that “while a chemical analysis of an alleged alcoholic beverage is no doubt the best way to
       establish its identity, circumstantial evidence tending to show that a beverage contains more than .5% alcohol
       by volume may be sufficient.” Turner, 749 N.E.2d at 1209. As discussed above, there was plenty of evidence
       showing that the liquid in the Powerade bottle contained at least .5% alcohol by volume.

       Court of Appeals of Indiana | Memorandum Decision 19A-JS-2901 | August 5, 2020                     Page 6 of 6